In the
    United States Court of Appeals
                 For the Seventh Circuit
                           ____________

No. 04-3995
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                  v.

ROBERTO SERRANO, also known as EDDIE RONCONE,
                                             Defendant-Appellant.

                           ____________
              Appeal from the United States District Court
       for the Northern District of Indiana, Fort Wayne Division.
            No. 03 CR 24—Theresa L. Springmann, Judge.

                           ____________
    ARGUED NOVEMBER 30, 2005—DECIDED JANUARY 20, 2006
                      ____________



    Before ROVNER, WOOD, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Roberto Serrano, also known as
Eddie Roncone,1 was tried and convicted for aiding and
abetting distribution of cocaine in violation of 21 U.S.C.
§ 41(a)(1) and 18 U.S.C. § 2. In this appeal he challenges


1
   Serrano testified at his trial that he began using the alias
Eddie Roncone (and also procured a fraudulent social security
card in that name) after he was convicted of drunk driving under
his real name in California.
2                                               No. 04-3995

certain evidence introduced at his trial. For reasons we will
explain, we affirm the district court’s decision to admit the
evidence.
  In February 2003, Fort Wayne, Indiana, undercover police
officer Steven Espinoza purchased a quarter-ounce of
cocaine from one Jose Hernandez at a residence, 4506 Spatz
Avenue in Fort Wayne. The officer subsequently arranged
to make a larger buy of one and a half kilograms for some
$33,000.
  On April 4, 2003, Espinoza and another undercover officer
met Hernandez at a prearranged location, then proceeded
to the 4506 Spatz Avenue residence. There were four other
people in the house, one of whom was Serrano. Once inside,
Hernandez placed a one-kilo brick of cocaine on the dining
room table. Espinoza asked for the rest of it. According to
Espinoza’s testimony at trial, at that point Serrano got up
from a couch in the adjoining room and appeared in the
dining room doorway. Hernandez asked Serrano in Spanish
where the other half-kilo was. Serrano twice pointed to a
cabinet and said the cocaine was “in the corner.” Hernandez
then retrieved another half-kilo from inside the cabinet and
handed it to Espinoza.
  After the deal was complete, other officers entered,
detained the suspects, and procured a search warrant. In
Serrano’s wallet officers found an Indiana driver’s license
with Serrano’s picture, the name Eddie Roncone, and the
address 4506 Spatz Avenue. They also found a state-issued
ID card with Serrano’s picture, the name Eddie Roncone,
and an address of 3317 Evans Street in Fort Wayne. In a
search of the house, police found two handguns, a large bag
of marijuana, scales, and materials used to package and
wrap cocaine; in the basement they found a cocaine press
and chemicals used for cutting the drug.
  After being taken to the police station and waiving his
right to counsel, Serrano told the officer who interviewed
No. 04-3995                                                   3

him that he lived at the Spatz Avenue address but had
never been into the basement. Later, at his trial, Serrano
testified that he had “previously lived at Spatz,” but that at
the time of the bust he was living at 547 East Pettit.
  At trial, in addition to Serrano’s driver’s license, state ID,
and other exhibits, the government introduced automobile
insurance cards, insurance declarations, and related
correspondence, all bearing the name Eddie Roncone and
the address 4506 Spatz Avenue. Five of these documents
were found inside the house during the search; the other
three came out of the trash which officers had pulled from
the alley behind the house in the days before the April 4
drug buy and arrest.
  Serrano’s attorney objected on the grounds that the
documents were hearsay, but the judge (The Honorable
Theresa L. Springmann) allowed the jury to see them.
Serrano now appeals that ruling. As usual, we review
evidentiary rulings with deference and uphold them unless
it is clear that the trial judge has abused her discretion.
United States v. Bonty, 383 F.3d 575, 579 (7th Cir. 2004).
  Hearsay is a statement, other than one made by the
declarant while testifying, that is “offered in evidence to
prove the truth of the matter asserted.” Fed. R. Evid. 801(c).
Because the insurance documents carry a name and
address, Serrano contends they were offered for their
“assertion” that “Eddie Roncone” lived at 4506 Spatz
Avenue. Since no one from the insurance company testified
at trial, and since the documents apparently are not covered
by any exception to the hearsay bar, Serrano concludes they
were inadmissible.
  Serrano was convicted under the aiding and abetting
statute, 18 U.S.C. § 2. The crime of aiding and abetting
requires knowledge of the illegal activity that is being aided
and abetted, a desire to help it succeed, and some act of
helping. United States v. Zafiro, 945 F.2d 881, 887 (7th Cir.
4                                                    No. 04-3995

1991). Serrano doesn’t deny he was present at the drug
transaction or that he helped it along by indicating where
some of the cocaine was kept. But he maintains that unless
the government showed he was more than a visitor to the
Spatz Avenue address, the jury could not have found that
he had knowledge of and intent to participate in the drug
enterprise being conducted there. “The residency issue was
essentially,” he says, his “only defense.”
  Many courts, including ours, have held that merchandise
receipts, utility bills, and similar documents are not
hearsay when they are offered as circumstantial evidence
to link a defendant to a particular place, to other defen-
dants, or to an illegal item. United States v. Thornton, 197
F.3d 241, 251 (7th Cir. 1999) (receipts, utility bills, and
business cards were admissible to show the relationship of
coconspirators to each other or to an item seized); United
States v. McIntyre, 997 F.2d 687, 702-03 (10th Cir. 1993)
(testimony regarding rental, money order, and credit card
receipts was admissible to link defendants together and to
certain locations); United States v. Patrick, 959 F.2d 991,
999-1000 (D.C. Cir. 1992) (television sales receipt bearing
defendant’s name was admissible because it was found in
the same bedroom as cocaine and a weapon); United States
v. Arrington, 618 F.2d 1119, 1128 (5th Cir. 1980) (utility
bills found during search of house were admissible to prove
defendant resided there).2



2
   Although some of these cases, including Thornton, arose in the
context of conspiracies, that does not preclude the application of
their principles to other settings. The inquiry is whether evidence,
while not introduced for the truth of the matter asserted, nonethe-
less is probative of some element the government must prove. For
conspiracy, that might mean evidence of a preexisting agreement.
For other crimes it might mean connecting a defendant to a place,
to events, or to an item of contraband.
No. 04-3995                                                5

  In such cases, the documents are not introduced for the
truth of the matters they assert—for example, that the
defendant rented a car, bought a television, or used 500
kilowatt hours of electricity. Rather, the documents are
“introduced for the inferences that may be drawn circum-
stantially from [their] existence or from where [they are]
found, regardless of whether the assertions contained
therein are true or not.” McIntyre, 997 F.2d at 702 n.16. See
also Fed. R. Evid. 801 Advisory Committee Notes to 1972
Proposed Rules (noting that the rule excludes from the
definition of hearsay “verbal conduct which is assertive but
offered as a basis for inferring something other than the
matter asserted”).
  Applying this reasoning to our case, the insurance
documents were probative of a connection between Serrano
and the house where he was observed assisting the commis-
sion of a cocaine-trafficking crime. The government’s case
did not depend on proving that on April 4, 2003, Serrano
was legally domiciled at 4506 Spatz Avenue, as opposed to
the address on his state ID, or the address he gave at trial.
Rather, the government had to show that Serrano was more
than someone who had just stopped by to borrow a
lawnmower, then unwittingly found himself helping to
facilitate a drug sale. Serrano does not maintain that the
police planted evidence or that someone else’s refuse was
intermingled with the garbage behind 4506 Spatz Avenue.
Thus, the insurance documents were admissible for the
inference that could be drawn from where they were found.
When someone’s important personal papers turn up inside
a house or in the trash right outside, it is reasonable to
believe, in the absence of some believable alternative
explanation, that their owner is affiliated in some way with
the premises.
  Because they contained written information about his
name and address, Serrano argues that the insurance
documents “could have come from anywhere and still served
6                                                No. 04-3995

the government’s purpose.” But that’s not so. Imagine that,
rather than searching the house or its trash, the police had
instead combed through the city landfill, found the same
documents, and sought to use them to show that
Roncone/Serrano lived at or was somehow connected to
4506 Spatz Avenue. That would be hearsay; the documents
would lose their inferential value because they weren’t
found anywhere near the scene of a crime.
  Finally, Serrano asserts that had the insurance docu-
ments “contained nothing more than the identifying name
they would have been admissible.” But the fact they also
contained an address, he believes, gave them “evidentiary
significance totally independent of their physical location,”
and meant that “the jury would take with it when it retired
to deliberate eight documents bolstering the government’s
case and attacking Mr. Serrano’s only defense.” We don’t
agree that the fact the documents bore an address made
them hearsay. Judge Springmann allowed them with the
understanding the government was using them only to
show Serrano was “connected” to the house. Had Serrano’s
trial counsel wanted the judge to lecture the jury about the
fine points of hearsay, he could have asked for a limiting
instruction on the evidence, but he did not.
  It should also be noted that it was Serrano’s trial counsel,
not the government, who drew attention to the documents
during closing arguments, in the course of trying to explain
why his client maintained multiple addresses. Indeed,
Serrano’s trial counsel earlier had introduced utility bills in
an attempt to show that Serrano really lived at 547 East
Pettit. In contrast to the circumstantial value of the
insurance documents, trying to use the utility bills in this
way clearly was hearsay.
    The judgment of the district court is AFFIRMED.
No. 04-3995                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—1-20-06